Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-11 is the inclusion therein of the limitations of the control part shifts from the first control to the second control when the determination part determines that the encoder is normal, and the control part does not shift from the first control to the second control when the determination part determines that the encoder is abnormal. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
	U.S. Patent 9,141,104 to Sohara et al. (col.1, lines 23-33; col.4, lines 6-18; col.5, line 46-col.9, lines 56) is considered to be the closest prior art which discloses a method for driving a driven member includes outputting a first signal according to rotation of a DC brushless motor and changing an output value of the first signal each time the DC brushless motor rotates by a predetermined amount, moving the driven member by a driving force of the DC brushless motor, outputting a second signal each time the driven member moves by the predetermined amount, and controlling driving of the DC brushless motor based on the output value of the first signal and a value of a number of times that the second signal is output during a period in which the DC brushless motor rotates by a predetermined amount.  Sohara (fig.4,6; col.10) further discloses control part that performs a first control which drives the driving source by applying a voltage to the driving source for a first time, and performs a second control which controls the driving source by applying a voltage to the driving source for a second time longer than the first time based on the count value from the counter; and a determination part which in the first control determines that the encoder is normal when the counter counts to a count value equal to or .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853